Citation Nr: 0517302	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  90-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased rating for lumbosacral disc 
pathology to include disc herniation, degenerative disc 
disease (DDD), bulging discs, and sciatic pathology, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1987 rating action that denied service 
connection for a skin disorder, and a rating in excess of 20 
percent for lumbosacral strain (to include consideration of 
whether the grant of service connection should be expanded to 
include sciatic pathology).  A Notice of Disagreement (NOD) 
was received in March 1988, and a Statement of the Case (SOC) 
was issued in April 1988.  A Substantive Appeal was received 
in July 1988.  In September 1988, the veteran and his wife 
testified during  a hearing before a hearing officer at the 
RO; a transcript of the hearing is of record.  A Supplemental 
SOC (SSOC) was issued in October 1989.

By rating action of November 1989, the RO increased the 
rating for the veteran's lumbosacral spine disability from 20 
percent to 40 percent, effective September 26, 1988; the 
matter of a rating in excess of 40 percent remains for 
appellate consideration.

In October 1991, the Board remanded these matters to the RO 
for due process development.  A SSOC reflecting continued 
denials was issued in November 1991.  In February 1993, the 
Board again remanded these matters to the RO for further 
development of the evidence and for due process development.  
A SSOC reflecting continued denials was issued in November 
1993. 

By rating action of December 1994, the RO expanded the grant 
of service connection for the veteran's lumbosacral strain to 
include S-1 radiculopathy, but continued the 40 percent 
rating.  SSOCs were issued in February and May 1995.

This appeal also arises from a February 1995 rating action 
that denied a TDIU.  In August 1995, the veteran and his wife 
testified during  a hearing before a hearing officer at the 
RO; a transcript of the hearing is of record.  A NOD was 
received in August 1995, and a SOC was issued in November 
1995.  A Substantive Appeal was received in January 1996.  A 
SSOC was issued in June 1998.

In April 1999, the Board expanded the grant of service 
connection for the veteran's low back disability, lumbosacral 
strain with S-1 radiculopathy, to include lumbosacral disc 
pathology with disc herniation, degenerative disc disease 
(DDD), bulging discs, and sciatic pathology.  At that time, 
the  Board remanded to the RO that issue, along with the 
claims for service connection for a skin disorder; and the 
claim for a TDIU, for further development of the evidence and 
for due process development.  The RO implemented the Board's 
expansion of the grant of service connection for the 
veteran's low back disability by rating action of June 2002.  
Also in June 2002, the RO issued an SSOC reflecting the 
continued denials of a rating in excess of 40 percent for the 
low back disability, service connection for a skin disorder, 
and a TDIU.

In June 2003, the Board again remanded these matters to the 
RO for further development of the evidence and for due 
process development.  SSOCs were issued in April, June, and 
September 2004, reflecting the continued denials of a rating 
in excess of 40 percent for the low back disability, service 
connection for a skin disorder, and a TDIU.

The Board's decision on the claims for a rating in excess of 
40 percent for the low back disability and service connection 
for a skin disorder is set forth below.  Tthe claim for a 
TDIU is addressed in the remand following the order; that  
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for a rating in excess of 40 percent 
for a low back disability and service connection for a skin 
disorder has been accomplished.  

2.  The sole competent medical opinion on the question of 
whether there exists a medical relationship between any 
current skin disorder and the veteran's military service 
militates against the claim.  

3.  The veteran's lumbosacral disc pathology includes disc 
herniation, DDD, bulging discs, and sciatic pathology; 
manifestations consist of subjective complaints of pain, and 
objective evidence showing no more than severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, or, since September 23, 2002, no incapacitating 
episodes during any 12-month period, or evidence of 
separately ratable neurological disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).        

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral disc pathology to include disc herniation, DDD, 
bulging discs, and sciatic pathology are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (2003 
and 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for a rating in excess of 40 percent 
for a low back disability and service connection for a skin 
disorder on appeal has been accomplished.

Through the September 1987 rating action, the April 1988 SOC, 
the October 1989 SSOC, the November 1989 rating action, the 
November 1991 and November 1993 SSOCs, the December 1994 
rating action, the February and May 1995 SSOCs, the September 
and November 1999, February, May, and September 2000, and 
November 2001 RO letters, the June 2002 rating action and 
SSOC, the October 2002, July and September 2003, and January 
2004 RO letters, the April, June, and September 2004 SSOCs, 
and the December 2004 RO letter, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the service connection and increased 
rating benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  After each, they 
were given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support those claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the Board notes that the July 2003 RO letter, 
as well as the SOC and SSOCs, informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2003 RO letter 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
2003 RO letter specifically notified the veteran to submit 
evidence and information that he had pertaining to his 
appeal.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a clamant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1987 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.   

As indicated above, the rating actions, RO letters, the SOC, 
and the SSOCs issued between 1987 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and Board Remands, 
extensive medical records, identified below, have been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in September 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claims, to include many VA 
examinations and extensive VA and private medical records.  A 
July 1986 Social Security Administration (SSA) disability 
determination finding the veteran disabled from March 1986, 
together with all medical records underlying that 
determination, and subsequent 1988, 1990, and 1996 SSA 
determinations finding the veteran entitled to continuing 
disability benefits, have been associated with the claims 
file and considered in evaluating the claims.  The veteran 
and his wife have testified during two RO hearings on appeal, 
transcripts of which are of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  In December 2004 
written argument, the veteran's representative stated that 
the veteran had no additional documents or statements to 
submit.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims under consideration is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for service 
connection and for a higher rating for low back disability, 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Service Connection for a Skin Disorder
   
A.  Background
    
Service medical records reveal that acne was noted in 
November 1976.  Mild acne vulgaris was noted on February 1978 
examination of the head, face, neck, and scalp.  In August 
1978, the veteran was treated for lesions on the right and 
left forearms.  In April 1979, he was treated for a body rash 
on the back, chest, and upper arms.  The impression was 
questionable  pityriasis rosea.  The head, face, neck, scalp, 
and skin were normal on June 1980 separation examination.    

Post service, September 1980 VA outpatient examination noted 
a 1- to 1.5-year history of a draining cyst in the left 
armpit.  Examination showed a draining sinus in the left and 
right axilla with scarring.  The impressions included 
axillary lymphadenitis.  Mid-October 1980 VA outpatient 
dermatology clinical examination showed folliculitis on the 
chest, back, and face.  There was a 1-year history of 
axillary lymphadenitis.  The impressions included probable 
hidradenitis suppurativa.  When subsequently seen in later 
October, the impressions were hidradenitis suppurativa and 
acne vulgaris.  January 1981 VA general medical examination 
showed no skin lesions.  April 1982 VA dermatological 
evaluation showed inactive hidradenitis suppurativa.  March 
1983 VA dermatological evaluation showed multiple cysts in 
the right supraorbital ridge and the left post auricular, as 
well as hidradenitis suppurativa.  In April 1983, the veteran 
underwent excision of skin of the left axilla at a VA medical 
facility.  The diagnosis was hidradenitis suppurativa of the 
left axilla.  Dermatological evaluation during November 1984 
VA hospitalization showed chronic acne vulgaris and inactive 
hidradenitis.  December 1984 VA outpatient dermatological 
evaluation showed Grade II acne vulgaris, seborrheic 
dermatitis, and a history of axillary hidradenitis 
suppurativa.  In January 1985, the impressions were acne 
vulgaris and seborrheic dermatitis.  

Diagnoses during February and March 1987 VA hospitalizations 
included acne vulgaris and cystic acne.  March 1987 VA skin 
tissue examination revealed a functional nevus of the left 
upper back, and developing lentigo simplex of the central 
upper back.      

During the September 1988 RO hearing on appeal, the veteran 
testified about the in-service onset of his skin rashes.

On April 1993 VA dermatological examination, the veteran gave 
a history of the 1977 in-service onset of pimples involving 
his face, trunk, neck, and axilla.  He also noted some 
redness and scaling of the face since approximately 1978 or 
1979, as well as some intermittent cracking on the arms, 
legs, and hands.  After examination, the diagnoses were acne 
and folliculitis of the face, ears, neck, and trunk; rosacea 
of the central face; seborrheic dermatitis of the face and 
crural folds; history of possible axillary hidradenitis 
suppurativa; and xerotic dermatitis of the extremities.
         
On February 1998 VA general medical examination, the 
veteran's skin was warm and dry, with some old cystic lesions 
that were well healed on the nose and on the occipital 
region.  There was no acne.  The face was normal, and there 
were no facial scars except 2 little cysts at the base of the 
nose.              

On December 1999 VA dermatology examination, the veteran gave 
a history of in-service rashes on his hands and cysts in the 
armpits.  Current examination revealed erythematous, scaling 
areas and erythematous papules on the face, as well as acne 
scarring.  There were multiple, small acneiform cysts and 
scarring on the face.  There were a couple of cysts on the 
upper back.  There were a few cysts in both axillae.  There 
was a scaly, erythematous area of loss of hair and early 
lichenification on the left lateral calf.  There were no 
systemic or neurological manifestations.  The impressions 
were neurodermatitis of the left lateral calf area, acne 
rosacea of the face, irritant dermatitis on the hands, and 
multiple epidermoid cysts of the back, face, and axillae.  
The examiner opined that the veteran's skin conditions were 
related to chronic sun exposure, age, dry skin, and external 
irritations, and were not related to his time in military 
service or to VA medical treatment.  In a January 2000 
addendum to his examination report, the VA physician stated 
that the veteran basically had 3 problems: probably irritated 
hand eczema, multiple cysts, and mild eczema.  He stated that 
the hand and mild eczema by history was mainly due to 
irritants and was fairly easily controlled with topical care.  
The cysts were secondary to the veteran's skin type and 
inheritance.  The doctor opined that none of these problems 
were directly service-connected.

Received in July 2004 were statements from the veteran's 
former wife and her grandmother in which they stated that he 
had a skin rash.

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the veteran claims service connection for a 
skin disorder that he relates to his military service.  In 
this case, however, there is here is no competent evidence of 
a nexus between any currently diagnosed skin disorder and the 
veteran's military service, to include any skin problems 
noted therein.  .  Although the veteran was treated for 
various skin disorders in service and post service, no 
physician has linked any current skin disorder to his 
military service
Indeed, the sole competent opinion on the question of a 
medical nexus is the December 1999/January 2000 VA examiner's 
opinion that the veteran's current skin disorders were not 
related to his military service, which squarely militates 
against the claim.  Significantly, neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical evidence or opinion that supports the claim.  

The Board has considered the veteran's own assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between any 
current skin disorder and his military service.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for a skin disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  A Rating in Excess of 40 Percent for Lumbosacral Disc 
Pathology, to include Disc Herniation, DDD, Bulging Discs, 
and Sciatic Pathology

A.  Background

A July 1986 SSA disability determination found the veteran 
entitled to disability benefits from March 1986 due to an 
affective disorder and a back disability.

On December 1987 VA examination, the veteran complained of 
low back pain.  On examination, carriage, posture, and gait 
were normal.  On forward flexion, the veteran was able to 
bring his fingers to within 10 inches of the floor.  Backward 
extension and rotation were to 25 degrees each, and lateral 
flexion was to              30 degrees.  There was some pain 
to percussion in the lumbosacral area, and some mild to 
moderate paravertebral muscle spasm.  Knee and ankle jerks 
were equal and active.  The veteran complained of pain in the 
right sciatic distribution, and had hypesthesia in the L5-S1 
dermatome on the right, and also complained of pain on 
manipulation of the right sacroiliac joint.  X-rays of the 
lumbosacral spine revealed spurs of the L-2 and L-3 vertebral 
bodies, and some questionable early arthritic changes in the 
sacroiliac joints.  The diagnoses were chronic lumbosacral 
strain and right sacroiliac arthritis.  

On January 1988 examination by S. Henry, M.D., for SSA 
disability determination purposes, thoracolumbar anterior 
flexion was to 80 degrees, with the tips of the veteran's 
fingers approximately 1 inch from the floor.  Lumbosacral 
extension was to 10 degrees, and lateral flexion to 15 
degrees bilaterally.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were +2 at L-4 and equal, 
and +1 at      S-1 and equal.  Sensation was diminished in 
the right leg over the L5-S1 dermatomes.  Palpation of the 
lumbar spine showed no paraspinous muscle spasm.  There was 
mild tenderness over the L-5 level.  Motor examination was 
5/5.  X-rays of the lumbosacral spine revealed minimal 
degenerative changes and straightening of the lordosis, but 
the disc spaces all appeared to be well maintained.  There 
was a questionable retrolisthesis at the L2-3 level.  The 
impressions were mild degenerative changes of the lumbar 
spine with normal deep tendon reflexes, and a mild decrease 
in sensation over the L5-S1 dermatome on the right leg.  

During the September 1988 RO hearing on appeal, the veteran 
testified about how his low back disability impaired him.

February 1989 VA X-rays of the lumbosacral spine revealed 
degenerative spurring of the anterior superior aspect of the 
bodies of L-2 and L-3.  March 1989 lumbar myelography showed 
a bulging disc at L4-5, and a L5-S1 disc bulge with probable 
herniation.  The diagnosis was lumbar radiculopathy with 
bulging disc at L4-5 and L5-S1 and probable herniation with 
major protrusion on the left.  A lumbar spine computerized 
tomography (CT) scan revealed a herniated L5-S1 disc.

On July 1989 VA examination, the veteran complained of 
constant, dull, aching low back pain.  Current examination 
showed moderate tenderness of the low thoracic and upper 
lumbar spine, and minimal tenderness of the paravertebral 
musculature without spasm.  There was no sacral or sciatic 
region tenderness.  Straight leg raising was negative to 90 
degrees bilaterally, and motor examination revealed     5/5 
strength bilaterally.  Deep tendon reflexes of the knees and 
ankles were        2+/4 bilaterally.  Sensory examination was 
grossly intact, with no atrophy or radiculopathy noted.  
Range of motion testing of the lumbar spine revealed forward 
flexion to 90 degrees, backward extension to 15 degrees, 
lateral flexion to              20 degrees, and rotation to 
35 degrees.  Gait was normal, and the veteran was able to 
walk on toes and heels without difficulty.  The diagnosis was 
chronic lumbosacral strain with evidence of bulging disc at 
L4-5 and L5-S1 with possible herniation, with major 
protrusion on the left at L5-S1.  

On March 1990 examination by D. Ghazi, M.D., for SSA 
disability determination purposes, the veteran walked without 
a limp, and was able to heel and toe walk without 
difficulties.  He bent forward to approximately 80 to 90 
degrees, experiencing slight low back discomfort.  Straight 
leg raising tests were negative.  Deep tendon reflexes were 
active and equal.  The examiner felt that most of the 
veteran's pain came from the pronounced degenerative changes 
at the L-2 and L-3 level, with osteophytic bridging at those 
bodies, as his lumbar spine motion was within normal limits, 
but his mid-back did not move well, and his pain was pretty 
much confined to the L-2 and L-3 level.  

In November 1990, the veteran underwent a myelogram at a VA 
medical facility that showed disc bulges at both the L4-5 and 
L5-S1 levels.  The diagnoses included DDD.

On April 1993 VA orthopedic examination, the veteran 
complained of low back pain radiating into the anterior 
aspect of the right thigh.  Current examination showed 
tenderness on palpation of the left lower thoracic region.  
Lumbar flexion was to 90 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees on the left and 25 degrees on 
the right, and rotation to 20 degrees bilaterally.  Straight 
leg raising was to 90 degrees bilaterally.  The tripod sign 
for symptoms of radiculopathy was negative.  There was no 
increased pain with internal and external rotation of the 
hips while in the seated position.  Motor strength was 
grossly normal, and there was no evidence of atrophy in 
either lower extremity.  Light palpation over the lower back 
was not painful.  Deep palpation caused mild increased pain 
in the left lower thoracic region.  X-rays revealed some 
degenerative change centered at the L2-3 level, with some 
osteophytic bridging between the two vertebra.  There was 
also DDD at the L4-5 and L5-S1 disc levels, with mild 
spurring at L5-S1.  

On April 1993 VA neurological examination, the power of the 
veteran's muscles was noted to be exceptionally full, with no 
weakness whatsoever.  Sensation was intact.  There was 
diffuse tenderness of the entire spine.  There were no spasms 
of the paraspinal muscles.  On range of motion testing, the 
veteran was able to put on his clothes, bend over, put on his 
shoes, and maneuver himself without much difficulty.  The 
impression was normal neurological examination.  The symptoms 
as well as the physical findings did not suggest 
radiculopathy or involvement of the peripheral nerves.  
Symptoms of right thigh numbness were suggestive of neuralgia 
paresthetica with involvement of the lateral femoral 
cutaneous nerve.  

On June 1994 VA neurological examination, the veteran 
complained of back and bilateral leg pain.  On examination, 
sensation and motor examination were normal, with normal 
strength, bulk, and tone throughout.  Reflexes were 2+ and 
symmetric throughout, with downgoing toes bilaterally.  Gait 
was normal, and the Romberg sign was absent.  The conclusion 
was normal, non-focal neurological examination with no 
evidence of radiculopathy.

September 1994 VA nerve conduction velocity (NCV) studies 
showed acute and subacute neurogenic changes in S-1 
innervated muscles.  The impression was right              S-
1 radiculopathy with ongoing denervation.  

On April 1995 VA neurological examination, the veteran 
complained of ongoing low back pain and soreness with an 
occasional radicular component into the groin, as well as 
down the posterior portion of the leg and into the toes.  
Focused neurological examination revealed some mildly tender 
paraspinous muscles in the lumbosacral region.  Straight leg 
raising was negative.  Lower extremity tone was normal, and 
strength was 5/5.  The knee and ankle jerks were symmetric.  
The impression was right S-1 radiculopathy with soft 
neurological sensory changes, although reflexes and strength 
were essentially within normal limits.  Magnetic resonance 
imaging (MRI) of the lumbar spine revealed mild degenerative 
spondylosis throughout the lumbar spine, including a small 
central herniated nucleus pulposus (HNP) at L5-S1 with slight 
inferior extension.  

During the August 1995 hearing on appeal, the veteran 
testified about how his low back disability impaired him.
            
On April 1996 examination by A. H. Erickson, M.D., for SSA 
disability determination purposes, the veteran's station and 
gait were normal, and he had no difficulty getting on and off 
the examination table.  The back was tender on the left side 
of L-1, and there was right sacroiliac tenderness.  Deep 
tendon reflexes were normal, with slightly diminished 
sensation to touch on the right ankle.  Leg muscle strength 
was normal.  Dorsal lumbar spine flexion was to 80 degrees, 
extension to  0 degrees, and lateral flexion and rotation to 
10 degrees each.  The impression was disc degeneration 
resulting in back trouble.

October 1996 VA MRI of the lumbar spine revealed desiccation 
of the L4-5 and  L5-S1 intervertebral discs, as well as a 
concentric disc bulge at L5-S1 which abutted the bilateral L-
5 nerve roots at the exit zones of the neuroforamina, and a 
L5-S1 annular tear; there was no evidence of spinal stenosis.

On February 1998 VA general medical examination, the 
veteran's posture and gait were normal.  Muscle strength was 
5/5 in the upper and lower body.  Deep tendon reflexes were 
2+, normal, and equal in the lower body.  Romberg and 
Babinski tests and tandem walking were normal.  The veteran 
was able to perform a deep knee bend without pain.  Gait, 
stance, and coordination were excellent.  Sensation was 
normal except for very mild decreased sensation in the right 
anterior thigh.  Recent CT and MRI showed DDD and 
degenerative joint disease (DJD).  The diagnoses were 
lumbosacral spine DDD and DJD.  The examiner stated that 
there was no weakened movement, excess fatigability, 
incoordination, or guarding of the joints on examination, and 
the veteran had no extra rest requirements of flare-ups.  
There was pain on movement.  Inasmuch as there were no 
current flare-ups, it was not feasible for the examiner to 
assess any change in range of motion due to flare-ups.            

On February 1998 VA orthopedic examination, the veteran 
complained of constant, severe aching, burning, stabbing back 
pain.  Current range of motion testing of the lumbosacral 
spine showed forward flexion to 70 degrees with pain, 
backward extension from 0 to 15 degrees with pain at 15 
degrees, bilateral rotation to           25 degrees with pain 
at 25 degrees, and flexion to the right and left to 30 and          
25 degrees, respectively, with pain at those points.  
Straight leg raising was positive on the right at 35 degrees.  
Lower extremity muscle strength was 5/5.  Deep tendon 
reflexes were 2+ and equal in the lower body.  There were no 
spasms, muscle wasting, effusion, or edema.  The diagnoses 
were lumbosacral spine DDD and DJD.  After a review of the 
claims file and the veteran's medical, employment, and 
educational history, the examiner opined that the veteran was 
not employable at most jobs due to his complicated back 
situation, inasmuch as it would be very difficult to find 
gainful employment, given his educational background and 
requirement to move around frequently (he could not sit for 
more than a half-hour).  

On December 1999 VA neurological examination, the veteran 
complained of back pain.  On examination, there were no 
abnormal pulses.  There was limited range of motion of the 
back and spine secondary to pain.  Alignment was normal, and 
there was no tenderness.  Reflexes were normal and symmetric 
in the lower extremities.  The plantar response was flexor.  
Motor testing showed no fasciculation or alteration in tone, 
and bulk was normal.  There was limited strength because of 
pain.  Gait and tandem walking were normal, and the veteran 
was able to walk on heels, toes, and sides of the feet 
without difficulty.  No abnormal movements were noted.  The 
Romberg test was negative.  Sensation was decreased to 
pinprick on the right.  September 1994 electromyographic 
(EMG) and NCV studies were noted to show right S-1 
radiculopathy with ongoing denervation, and April 1995 lumbar 
MRI showed mild degenerative spondylosis throughout the 
lumbar spine, including a small central HNP at L5-S1 with 
slight inferior extension, and mild right neural foraminal 
narrowing at L5-S1.  The diagnoses were low back pain and 
lumbosacral radiculopathy.

February 2000 VA lumbar MRI revealed a L5-S1 broad-based disc 
bulge with new right paracentral disc extrusion that impinged 
upon the right S-1 nerve root, a broad-based disc bulge at 
L4-5 without central canal stenosis, and facet overgrowth at 
L4-5 and L5-S1 with mild narrowing of the neural foramina.

March 2000 VA lumbosacral X-rays revealed mild disc space 
narrowing at L5-S1 which was consistent with February MRI, 
osteophytosis most prominently seen at the L2-3 level, and 
end-plate spurring at additional lumbar levels.

In March 2000, a VA physician opined that the veteran's 
chronic back pain, strain, radiculopathy, DJD, and MRI 
finding of small HNP at L5-S1 could be related to his 
service-connected back injury.  It was felt that his 
radiculopathy, DJD, and HNP could cause pain or severe 
painful motion and could flare-up with repeated use.  The 
veteran had weak 4/5 right lower limb strength that could be 
the cause of his gait incoordination.

Strength was 5/5 in the lower extremities during May 2000 VA 
hospitalization.

On June 2000 VA neurological examination, the veteran 
complained of low back pain.  Current examination showed 
tenderness in the lumbar area, and straight leg raising 
precipitated shooting pain.  Examination of the peripheral 
vasculature showed no abnormal pulses.  Motor testing showed 
no fasciculation or alteration in tone, and bulk was normal.  
There was give-way weakness.  Station and gait were 
unremarkable.  Sensation in the feet was intact.  Reflexes 
were hyperactive but symmetric in the lower extremities.  The 
plantar response was flexor.  The diagnosis was chronic low 
back pain.  The examiner commented that this examination was 
significant only for muscle tenderness, hyperactive reflexes, 
and give-way weakness.  

August 2000 VA EMG/NCV studies were normal, with no 
electrophysiologic evidence of polyneuropathy, lumbosacral 
plexopathy, or radiculopathy.

August 2000 VA thoracic and lumbar MRI revealed 
retrolisthesis of L-5 on           S-1 with posterior 
herniation of the disc at this level, resulting in 
compression of the S-1 nerve roots bilaterally.  There were 
multiple thoracic spine hemangiomas with no evidence of 
vertebral body compression or disc herniation.     

On November 2000 VA orthopedic examination, the veteran 
complained of severe low back pain that radiated down the 
right leg into the foot, as well as numbness and tingling in 
the right leg and foot.  On current examination, the lumbar 
spine was tender to palpation.  The veteran walked with a 
slow gait, but there was no ataxia, and he moved around 
fairly well.  Spine range of motion was from 0 to 90 degrees, 
and right and left bending and rotation were to 15 degrees 
each.  The veteran was slow with his motion, and he had 
fatigability.  There was no lack of coordination.  Foot 
flexion was 5/5.  There was a grip sensation at the left 
lower extremity.  He claimed decreased sensation in the left 
foot and along the lateral right thigh.  Patellar reflexes 
were 2/4.  The Babinski sign was downgoing on the left, and 
equivocal on the right.  A 1996 MRI report indicated L5-S1 
disc herniation.  The assessment was lumbar disc disease with 
symptoms of right lower extremity radiculopathy.  However, 
the examiner noted that EMG studies showed no objective 
evidence of radiculopathy, and opined that this was unlikely 
to be related to the veteran's service-related accident, as 
he did not have any symptoms for         3 weeks after the 
accident.  The doctor felt that it was as likely as not that 
the veteran had a degenerative spinal condition, which had 
developed over the years.  The veteran also had pain with 
motion, and some mild loss of spine rotation and lateral 
bending.  The physician opined that the veteran would still 
be employable in a light-duty type job without heavy lifting 
or repetitive bending, and he would need protection from 
heights around moving machinery.

On December 2000 VA neurological examination, muscle reflexes 
were 2+ in the lower extremities.  There was decreased motor 
strength in the lower extremities due to back pain.  The 
veteran could not walk on toes and heels due to back pain.  
There was decreased sensation to pinprick on the right.  
April 1995 lumbar MRI showed mild degenerative spondylitis 
(sic) throughout the lumbar spine, including a small central 
HNP at L5-S1 with slight inferior extension, and mild right 
neural foraminal narrowing at L5-S1.  The assessment was long 
history of chronic low back pain with strain radiculopathy 
and DDD, with increased severity of symptoms.

Motor strength was 5/5 and pulses were normal during 
September 2001 VA outpatient examination.  

January 2002 VA thoracic and lumbar MRI revealed mild 
degenerative disc changes at T7-8 with disc desiccation; 
multi-level degenerative disc changes throughout the lumbar 
spine, greatest at L5-S1 with Grade I spondylolisthesis; and 
a L5-S1 concentric disc bulge with moderate bilateral neural 
foraminal narrowing, greater on the left than the right.

On March 2004 VA orthopedic examination, the veteran had pain 
when forward flexing or extending the spine.  He had 5/5 
bilateral L-2 through S-1 motor testing, and 2/4 patellar and 
gross reflexes bilaterally.  Straight leg raising was 
negative.  Lumbosacral flexion was to 100 degrees, extension 
to 20 degrees, and right and left bending to 30 degrees each, 
with intermittent paraspinal muscles (sic) in the right and 
left side.  The assessment was lumbar spine DDD.  The 
examiner felt that the veteran had mild intervertebral disc 
syndrome (IVDS) that identified his pain with motion.  
However, there was little in the way of objective findings, 
and he had normal motor and reflex testing.  The veteran's 
claimed decreased thigh sensation was difficult to test 
objectively.  The examiner noted that the veteran had had no 
noted incapacitating episodes in the last 12 months.  He did 
get flare-ups with repeated use of the low back, and might 
have continued flare-ups with extensive bending and flexing.  
The physician opined that the veteran's service-connected low 
back disability did not make him unable to find gainful 
employment, although he would probably not be able to do a 
laboring job that required a great deal of lifting, twisting, 
and bending.   

Received in July 2004 were statements from the veteran's 
former wife and her grandmother in which they described how 
the veteran's back pain impaired him.  His former wife stated 
that walking, yardwork, and household chores were very 
difficult for him, and that he had pain while sitting.  His 
back pain also reportedly prevented him from playing sports 
with his son and helping with Boy Scout activities.



B.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

Historically, service connection was granted for chronic 
lumbosacral strain secondary to left sacroiliac sclerosis by 
rating action of February 1981, and a        10 percent 
rating was assigned from June 24, 1980 under the provisions 
of 38 C.F.R. § 4.71a, DC 5295.  By rating action of March 
1983, a noncompensable rating was assigned from June 1, 1983.  
By rating action of February 6, 1985, a     10 percent rating 
was assigned from January 30, 1984.  By rating action of 
January 1986, a 20 percent rating was assigned from November 
5, 1984 under DCs       5295-5292.  By rating action of 
November 1989, a 40 percent rating was assigned from 
September 26, 1988.  By rating action of December 1994, the 
RO expanded the grant of service connection for the veteran 
lumbosacral strain to include            S-1 radiculopathy, 
and the 40 percent rating was continued.  By decision of 
April 1999, the Board expanded the grant of service 
connection for lumbosacral strain with S-1 radiculopathy to 
include lumbosacral disc pathology with disc herniation, DDD, 
bulging discs, and sciatic pathology.  The RO implemented the 
Board's decision by rating action of June 2002, continuing 
the 40 percent rating under DC 5293. 

The veteran's service-connected low back disability has been 
rated under DCs 5292, 5293, and5295.  By regulatory amendment 
effective September 23, 2002, substantive changes were made 
to the schedular criteria for evaluation of IVDS, as set 
forth in 38 C.F.R. § 4.71a, DC 5293.  The criteria for rating 
diseases and injuries of the spine were further changed, 
effective September 26, 2003.  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's low back disability, and furnished 
him notice of the revised criteria in the April 2004 SSOC, 
there is no due process bar to the Board also considering the 
former and revised criteria 

Under the criteria of former DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is assignable for 
severe IVDS with recurring attacks with intermittent relief.  
A 60 percent rating requires pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  38 C.F.R. Part 4, DC 5295.  A 40 percent rating is 
the maximum rating available under DC 5295.

Under the criteria of former DC 5292 (as in effect prior to 
September 26, 2003), severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. Part 4, 
DC 5292.  A 40 percent rating is the maximum rating available 
under DC 5292.

Under the criteria of former DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warrants a 40 percent rating.  A 50 percent 
rating requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5289.

Effective September 23, 2002, the criteria of DC 5293 was 
changed.  Under the revised criteria, IVDS is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The DC for rating lumbosacral 
strain was changed to DC 5237 and was materially revised to 
provide for assignment of a rating in excess of 40 percent 
only in cases where ankylosis of the thoracolumbar spine has 
been shown.  Under that DC, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  The 
criteria for rating IVDS was changed to DC 5243, which 
provides that  ratings are now based on either the general 
rating formula for diseases and injuries of the spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remained 
unchanged from September 23, 2002), whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.
 
Consider the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 40 
percent for the veteran's low back disability is not 
warranted under either the former or revised applicable 
criteria.  

Turning first to the former criteria, the Board notes, ass 
indicated above, that the veteran has already been assigned 
the maximum schedular rating under former DCs 5292 (for 
limitation of motion) and 5295 (for lumbosacral strain); 
hence, further consideration of these diagnostic codes .  
Moreover, clinical findings on December 1987 VA examination, 
Dr. Henry's January 1988 examination, July 1989 VA 
examination, Dr. Ghazi's March 1990 examination, April 1993 
VA examination, Dr. Erickson's April 1996 examination, and 
February 1998, December 1999, November 2000, and March 2004 
VA examinations all show that the veteran retains a 
measurable range of motion of the lumbar spine, indicating 
that he does not have ankylosis of the spine.  Hence, the 
Board finds that there is no basis for a rating under former 
DC 5289 or revised DC 5237 for ankylosis of the lumbar spine.  

A rating in excess of 40 percent is also not warranted under 
former DC 5293 (as in effect prior to September 23, 2002), as 
pronounced IVDS (with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief) has not been demonstrated.  
Although some mild to moderate paravertebral muscle spasm was 
shown on December 1987 VA examination, ankle jerks were equal 
and active, and the veteran demonstrated a wide range of 
spine motion.  Straight leg raising was negative, deep tendon 
reflexes were normal, and there was no paraspinous muscle 
spasm on Dr. Henry's January 1988 examination.  Although 
there was minimal tenderness of the paravertebral musculature 
on July 1989 VA examination, there was no spasm, straight leg 
raising was negative, ankle deep tendon reflexes were 2+/4, 
and sensory examination was intact, with no atrophy or 
radiculopathy noted.  Straight leg raising was negative and 
deep tendon reflexes were active and equal on Dr. Ghazi's 
March 1990 examination.  Sensation was intact, there were no 
spasms of the paraspinal muscles, and there were no 
suggestions of radiculopathy on the normal April 1993 VA 
neurological examination.  The June 1994 VA neurological 
examination was also normal and non-focal, with 2+ and 
symmetric reflexes, normal sensation and motor testing, and 
no evidence of radiculopathy.

Although right S-1 radiculopathy with soft neurologic sensory 
changes was shown on April 1995 VA examination, reflexes and 
strength were essentially within normal limits.  Deep tendon 
reflexes were normal on Dr. Erickson's April 1996 
examination, with only slightly diminished  sensation to 
touch on the right ankle.  There was very mild decreased 
sensation in the right anterior thigh on February 1998 VA 
examination, but sensation was otherwise normal; deep tendon 
reflexes were normal and equal, and there were no spasms or 
muscle wasting.  Although sensation was decreased on the 
right on December 1999 VA examination, reflexes were normal 
and symmetric, motor testing showed no fasciculation or 
alteration in tone, and there were no abnormal pulses.  
Straight leg raising precipitated shooting pain on June 2000 
VA examination, but motor testing showed no fasciculation or 
alteration in tone, reflexes were hyperactive but symmetric, 
and there were no abnormal pulses.  Although August 2000 VA 
EMG/NCV studies were normal, with no electrophysiologic 
evidence of polyneuropathy, lumbosacral plexopathy, or 
radiculopathy, November 2000 VA examination showed lumbar 
disc disease with symptoms of right lower extremity 
radiculopathy, with some mild loss of spine rotation and 
lateral bending, but normal forward flexion.  December 2000 
VA examination showed 2+ reflexes and decreased sensation on 
the right.  The March 2004 VA examiner assessed only mild 
IVDS that identified the veteran's pain with his motion, 
noting little in the way of objective findings, and that 
motor and reflex testing was normal.    

The Board also finds that, since September 23, 2002, a higher 
rating is not warranted under the revised criteria of DC 
5293/5243, as IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a 60 percent rating have not been demonstrated.  
The pertinent evidence for consideration includes the above-
mentioned March 2004 VA examination report, in which the 
examiner assessed only mild IVDS that identified the 
veteran's pain with his motion, and noted little in the way 
of objective findings, observing that motor and reflex 
testing was normal, and that the veteran had had no noted 
incapacitating episodes in the last 12 months.  There also 
has been no evidence of separately ratable neurological 
disability as a manifestation of IVDS at any point since the 
September 23, 2002 change in criteria to permit such 
additional rating.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional low 
back disability produced such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that, with consideration of the veteran's assertions as 
to his low back pain and associated functional loss, the 
current 40 percent rating properly compensates him for the 
extent of his functional loss due to pain.  In reaching this 
determination, the Board has considered the February 1998 VA 
examination findings that the veteran had pain on movement of 
the back, but the examiner stated that there was no weakened 
movement, excess fatigability, incoordination, or guarding of 
the joints on examination, and the veteran had no extra rest 
requirements of flare-ups, inasmuch as there were no current 
flare-ups.  Although the veteran was slow with his back 
motion on November 2000 VA examination, and he had 
fatigability, there was no lack of coordination , and the 
examiner opined that the veteran was employable in a light-
duty type job without heavy lifting or repetitive bending.  
While the March 2004 VA examiner noted that the veteran did 
get flare-ups with repeated use of his back, his IVDS was 
assessed only mild, given the few objective findings.  Hence, 
there is no indication that, even with consideration of 
conceivable additional functional loss due to pain and 
fatigability with repeated use and during flare-ups, such 
symptoms are so disabling as to warrant a higher rating.  The 
Board also notes the March 2004 examiner's comments that the 
back disability did not make him unable to find gainful 
employment, although he probably would not be able to work at 
a laborer's job requiring a great deal of lifting, twisting, 
and bending.

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for lumbosacral disc pathology with 
disc herniation, DDD, bulging discs, and sciatic pathology is 
not warranted under any pertinent provision of the rating 
schedule, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a skin disorder is denied.

A rating in excess of 40 percent for lumbosacral disc 
pathology with disc herniation, DDD, bulging discs, and 
sciatic pathology is denied.


REMAND

Unfortunately, the Board finds that further RO action in 
connection with the claim for a TDIU is warranted, even 
though such action will, regrettably, further delay an 
appellate decision.  

September 2004 correspondence from the veteran's 
representative reveals that claims for service connection for 
neuropathy of both lower extremities remain pending and 
unadjudicated by the RO.  The Board finds that these matters 
are inextricably intertwined with the TDIU issue on appeal, 
inasmuch as any additional grant(s) of service connection 
could have a material impact on the veteran's entitlement to 
a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Thus, the 
RO must first adjudicate the outstanding service connection 
issues prior to readjudicating the TDIU issue on the basis of 
all disabilities determined to be service connected.  If any 
claim(s) for service connection is/are denied, the RO should 
also give the veteran the appropriate opportunity to perfect 
an appeal as to any such denial(s) prior to returning the 
TDIU claim to the Board for further appellate consideration.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should first adjudicate the 
pending claims for service connection for 
neuropathy of the right and of the left 
lower extremity.  Then, the RO should 
readjudicate the claim for a TDIU.  The 
RO must adjudicate each claim in light of 
all pertinent evidence and legal 
authority.  

2.  If either claim for service 
connection is  denied, the RO must notify 
the veteran and his representative of the 
denial(s) and of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that a 
timely appeal must be perfected in order 
to obtain appellate jurisdiction of an 
issue not currently in appellate status 
before the Board.   While the RO must 
furnish the appellant the appropriate 
time period in which to do so, the 
veteran should perfect an appeal as to 
any denial of service connection, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.  

3.  If the claim for a TDIU remains 
denied, the RO must issue to the veteran 
and his representative an appropriate  
SSOC that includes clear reasons and 
bases for its determinations, and afford 
them the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  The 
RO must retain the claims file until the 
veteran perfects an appeal as to any 
denied service connection issue, or the 
date upon which the time period for doing 
so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).

 

	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


